DETAILED ACTION
This is in response to Applicant’s reply dated 7/7/22.  Claims 1-11, 26-39 have been examined.  Claims 12-25 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations means for transitioning and means for synchronizing in claim 37 and means for transmitting in claim 39 have been construed to read on device 220 of Fig. 2 in Applicant’s Specification, as described in [para.: 0037-46].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 26-31, 33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0382301) in view of Liu (US 2016/0165653) and further in view of Lambert (US 9,544,754).

Regarding Claim 1 (Currently Amended),
An apparatus comprising a memory, and processing circuitry coupled to the memory, the processing circuitry configured to execute logic stored in the memory to cause a power-constrained Neighbor Awareness Networking (NAN) Device (PD NAN Device) within a NAN Cluster to: 

transition to a non-synchronization-frame (non-Sync-frame) mode based on a triggering event [Huang: triggering event == no need to discover; 0021; the controller 515 may change operation to the non-sync mode when if the device does not need to discover other devices; 0042; change operation to a background scan mode when the at least one of the response frame or the beacon frame sent by any neighbor device is undetected for a specified time duration and the transmission of a service frame is unscheduled], 

However, Huang does not teach that the management frame includ[es] information on the PD NAN Device transitioning to a non-Sync-frame transmitter mode.

POSITA would have incorporated Liu’s teaching about helping peers in non-master non-sync state to update TSF and would have incorporated that for Huang’s device in non-master non-sync state.

Liu teaches:
the management frame further including an indication that the PD NAN Device is to transition to the non-Sync-frame mode; and synchronize to a Time Synchronization Function (TSF) timer of the NAN Cluster … [Liu: 0174; a NAN device may occasionally transmit NAN beacons to help its peer devices to identify the clock difference if: the NAN device is in non-master non-sync role; 0175; enabling any group member to solicit synchronization beacons from other group members during negotiation windows, e.g., if the group member fails to synchronize during NAN discovery windows; 0178; when a NAN data device receives a NAN beacon or NAN datapath update frame during a negotiation window (NW), it may adopt the frame's TSF (timing synchronization function) if the AM rank (AMR) in the beacon is equal and/or the AM beacon transmission time (AMBTT) is fresher than its current AM record; 0179; this embodiment may address the corner case when a NAN data device relies solely on one or more neighbors in non-master non-sync state for fresh AMBTT (Anchor Master beacon transmission time)]. 

However, Huang-Liu does not teach that the triggering event includ[es] reception by the PD NAN Device of a management frame from a non-power-constrained NAN Device (non-PD NAN Device).

Lambert teaches:
the triggering event including reception by the PD NAN Device of a management frame from a non-power-constrained NAN Device (non-PD NAN Device), the management frame based on a determination that the PD NAN device is power constrained … that the PD NAN Device is to … synchronize to a Time Synchronization Function (TSF) timer of the NAN Cluster based on communication with the non-PD NAN device [Lambert: Col. 10 / lines 51-61, 64-67; Col. 11 / lines 1-9; at 302, control determines a timing of discovery windows in a NAN cluster of NAN devices based on timing and synchronization signals such as NAN sync beacons received from the NAN devices in the NAN cluster; at 304, control generates a schedule of discovery windows in which the NAN devices will discover a service provided by one or more NAN devices in the NAN cluster; control generates the schedule based on a power saving requirement of the NAN devices and a latency requirement of the service; the schedule may include a subset of the discovery windows generated as explained with reference to FIG. 7; Col. 9 / lines 12-14, 22-24, 28-30; the receive module 220 receives timing and synchronization signals such as NAN sync beacons transmitted by other NAN devices 102 in the NAN cluster 100; the scheduling module 252 generates a schedule comprising a subset of discovery windows from the plurality of discovery windows; the schedule is based on a power saving requirement of the NAN devices 102 and a latency requirement of the service; Col. 7 / lines 62-67; the systems and methods of present disclosure provide low-power discovery mechanisms for a large number of devices operating in a NAN;  some devices, such as low-power sensors, may be allowed to sleep for a long time while others may wake up more frequently but not at the same time; Col. 8 / lines 8-12, 16-20; a high-power device with the lowest power saving requirement may wake up at every discovery window while a low-power device with the highest power saving requirement may wake up at every 64th or 128th discovery window, for example; Col. 5 / lines 54-58; the TSF in a NAN cluster is implemented via a distributed algorithm that is performed by all NAN devices; each NAN device participating in a NAN cluster transmits NAN beacon frames according to the algorithm]. 
Note:
Timing and synchronization signals / NAN sync beacons received from NAN devices in a NAN cluster inherently includes synchronization signal exchange from a high-power device of the NAN cluster (mapped to non-PD NAN device) to a low-power device (mapped to PD NAN device) of the NAN cluster.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, and Lambert in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159] and to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41].

Regarding Claim 2 (Currently Amended),
Huang teaches that the NAN devices may be configured to all be awake from the sleep mode (or operating in the sync mode without a sleep mode) for a DW (discovery window) when i % c=0, where % is the modulus operator and c is a constant. Thus, if c=2, then every NAN device in a non-sync mode wakes up in even DW time slots, and the power consumption of non-sync mode devices is reduced by a factor of c [Huang: 0023].

However, Huang does not teach that a message by another NAN Device indicat[es] information regarding time slots within which the PD NAN Device is to receive a Synchronization frame (Sync frame).

Liu teaches:
wherein the communication with the non-PD NAN device is to occur outside of a discovery window of the cluster and includes a message by the … NAN Device indicating information regarding time slots within which the PD NAN Device is to receive a Synchronization frame (Sync frame); and synchronization beacon frames transmitted within the time slots from said … NAN Device to the PD NAN Device [Liu: 0100; the peer client stations communicate with each other regarding which channel they should use and at which time slot, to help ensure proper communication between them; 0148; the beacons may occur both within and outside of NAN discover windows (DWs) 508; 0160; NAN channels, such as NAN channel 6, channel 149, and post-NAN operation channels, may carry discovery beacons 502, synchronization beacons 504, and service discovery beacons 506. The beacons may occur both within and outside of NAN discover windows (DWs) 508; 0174; a NAN device may occasionally transmit NAN beacons to help its peer devices to identify the clock difference if: the NAN device is in non-master non-sync role; 0179; this embodiment may address the corner case when a NAN data device relies solely on one or more neighbors in non-master non-sync state for fresh AMBTT (Anchor Master beacon transmission time); 0189; the datapath's channel and time slot allocation may be determined based on both devices' availabilities; 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0187; the DW (discovery window) may include synchronization (sync) beacon 504 and service discovery beacon 506]. 

However, Huang-Liu does not explicitly teach a message by the non-PD NAN device.

Lambert teaches:
wherein the communication … includes a message by the non-PD NAN Device indicating information … and synchronization beacon frames transmitted within the time slots from said non-PD NAN Device to the PD NAN Device [Lambert: Col. 10 / lines 51-61; at 302, control determines a timing of discovery windows in a NAN cluster of NAN devices based on timing and synchronization signals such as NAN sync beacons received from the NAN devices in the NAN cluster; at 304, control generates a schedule of discovery windows in which the NAN devices will discover a service provided by one or more NAN devices in the NAN cluster; control generates the schedule based on a power saving requirement of the NAN devices and a latency requirement of the service; the schedule may include a subset of the discovery windows generated as explained with reference to FIG. 7; Col. 8 / lines 16-20; a high-power device with the lowest power saving requirement may wake up at every discovery window while a low-power device with the highest power saving requirement may wake up at every 64th or 128th discovery window, for example; Col. 5 / lines 54-58; the TSF in a NAN cluster is implemented via a distributed algorithm that is performed by all NAN devices; each NAN device participating in a NAN cluster transmits NAN beacon frames according to the algorithm].
Note:
Timing and synchronization signals / NAN sync beacons received from NAN devices in a NAN cluster inherently includes synchronization signal exchange from a high-power device of the NAN cluster (mapped to non-PD NAN device) to a low-power device (mapped to PD NAN device) of the NAN cluster.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, and Lambert in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159] and to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41].

Regarding Claim 3 (Currently Amended),
Huang teaches instructions to join a cluster according to a NAN protocol as a non-master NAN device in a sync mode, change from the non-master NAN device sync mode to a non-master NAN device non-sync mode, and enter a sleep mode that disables the transceiver during a specified number of scheduled discovery windows when the wireless communication device is in the non-master NAN device non-sync mode [Huang: 0057].

However, Huang does not teach that the message includes a NAN Data Path Response frame by said non-PD NAN Device.

Liu teaches:
wherein the message includes a NAN Data Path Response frame by said … NAN Device, the NAN Data Path Response frame being in response to a NAN Data Path Request frame transmitted by the PD NAN Device to said non-PD NAN Device [Liu: 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information]. 
Note:
Update frames are in response to setup frames or negotiation frames.

However, Huang-Liu does not explicitly teach a message … by the non-PD NAN device.

Lambert teaches:
wherein the message includes a NAN Data Path Response frame by said non-PD NAN Device [Lambert: Col. 10 / line 67; Col. 11 / lines 1-3; control may transmit a publish message from the NAN device in an unsolicited manner or in response to receiving a subscribe message from another NAN device in the NAN cluster; Col. 10 / lines 51-61; at 302, control determines a timing of discovery windows in a NAN cluster of NAN devices based on timing and synchronization signals such as NAN sync beacons received from the NAN devices in the NAN cluster; at 304, control generates a schedule of discovery windows in which the NAN devices will discover a service provided by one or more NAN devices in the NAN cluster; control generates the schedule based on a power saving requirement of the NAN devices and a latency requirement of the service; the schedule may include a subset of the discovery windows generated as explained with reference to FIG. 7; Col. 5 / lines 54-58; the TSF in a NAN cluster is implemented via a distributed algorithm that is performed by all NAN devices; each NAN device participating in a NAN cluster transmits NAN beacon frames according to the algorithm].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, and Lambert in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159] and to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41].

Regarding Claim 4 (Currently Amended),
Huang teaches:
the NAN Data Path Request frame including a request for the PD NAN Device to transition to the non-Sync-frame mode [0021; the controller 515 may initiate joining a cluster of NAN devices according to the NAN protocol; to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster].

However, Huang does not teach that the management frame includes a NAN Data Path Response frame from the non-PD NAN Device in response to the NAN Data Path Request frame.

Liu teaches:
wherein: the processing circuitry is configured to execute the logic to cause the PD NAN Device to transmit a NAN Data Path Request frame to the non-PD NAN Device [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information], 

the NAN Data Path Request frame including … an indication that the PD NAN Device is a PD NAN Device [Liu: 0148; if a NAN device wants to establish a NAN datapath with a peer device, it may need to request the peer device to be awake beyond DWs to provide additional time to exchange datapath negotiation messages; according to embodiments described herein, a NAN device and a peer NAN device may agree on a common negotiation window (NW) beyond the DWs, to initiate the negotiation and may negotiate a further availability window (FAW) for more message exchanges; 0159; when multiple NAN devices in a same neighborhood establish datapaths to provide and consume one or more services, it may be desirable to group them together and coordinate their operations in order to facilitate power efficient and low-latency MP2MP communications; 0189; the datapath's channel and time slot allocation may be determined based on both devices' availabilities; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability];
Note:
Availability is an indicator of a power requirement of a device.  A low power device has low availability.  Availability requires being awake (i.e. powered on).

the management frame includes a NAN Data Path Response frame from the … NAN Device in response to the NAN Data Path Request frame [Liu: 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation]. 

However, Huang-Liu does not explicitly teach a … frame from the non-PD NAN device.

Lambert teaches:
the management frame includes a NAN Data Path Response frame from the non-PD NAN Device in response to the NAN Data Path Request frame [Lambert: Col. 10 / line 67; Col. 11 / lines 1-3; control may transmit a publish message from the NAN device in an unsolicited manner or in response to receiving a subscribe message from another NAN device in the NAN cluster; Col. 10 / lines 51-61; at 302, control determines a timing of discovery windows in a NAN cluster of NAN devices based on timing and synchronization signals such as NAN sync beacons received from the NAN devices in the NAN cluster; at 304, control generates a schedule of discovery windows in which the NAN devices will discover a service provided by one or more NAN devices in the NAN cluster; control generates the schedule based on a power saving requirement of the NAN devices and a latency requirement of the service; the schedule may include a subset of the discovery windows generated as explained with reference to FIG. 7; Col. 5 / lines 54-58; the TSF in a NAN cluster is implemented via a distributed algorithm that is performed by all NAN devices; each NAN device participating in a NAN cluster transmits NAN beacon frames according to the algorithm].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, and Lambert in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159] and to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41].

Regarding Claim 6,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach system parameters including a device capability.

Liu teaches:
wherein the NAN Data Path Request frame includes information regarding one or more system configuration parameters of the PD NAN Device, the one or more system configuration parameters including at least one of device capabilities, battery power level or rank [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; then the datapath's channel and time slot allocation may be determined based on both devices' availabilities]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 8 (Currently Amended),
Huang teaches that the controller 515 may initiate joining a cluster of NAN devices according to the NAN protocol; to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach a request within the NAN Data Path Request frame to set up a data path.

wherein the information on the PD NAN Device transitioning to the non-Sync-frame mode includes one of: acceptance of one of the request for the PD NAN Device to transition to the non-Sync-frame mode or a request within the NAN Data Path Request frame to set up a data path; acceptance of the request for the PD NAN Device to transition to the non-Sync-frame mode and acceptance of the request within the NAN Data Path Request frame to set up a data path; or rejection of both the request for the PD NAN Device to transition to the non-Sync-frame  mode and the request within the NAN Data Path Request frame to set up a data path [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 9,
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach system parameters including a device capability.

Liu teaches:
wherein the processing circuitry is configured to execute the logic to cause the PD NAN Device to determine one or more system parameters regarding itself, the one or more system parameters including at least a battery energy level, a device capability, or an application configuration, the transition instructions being based on the one or more system parameters [Liu: 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; then the datapath's channel and time slot allocation may be determined based on both devices' availabilities]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 10,
further including a radio coupled to the processing circuitry [Huang: 0018; the wireless communication device includes a transceiver 505 configured to communicate information with one or more neighbor devices in accordance with a synchronization mode or sync mode of a WiFi communication protocol; the transceiver 505 may be part of a physical layer or PHY layer of the communication device 500; 0019; the device also includes a controller 515; the controller can include a medium access control layer 520 or MAC layer for controlling access to the transceiver 505]. 

Regarding Claim 11,
further including an antenna coupled to the radio [Huang: 0018; the wireless communication device includes a transceiver 505 configured to communicate information with one or more neighbor devices in accordance with a synchronization mode or sync mode of a WiFi communication protocol; the transceiver 505 may be part of a physical layer or PHY layer of the communication device 500; the transceiver 505 can be electrically coupled to one or more antennas 510]. 

Regarding Claims 26-28, 30, 33, 35-36, which recite a product including one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions having the same claim limitations as those in claims 1-4, 6, 8-9 above, the same rationale of rejection as presented in claims 1-4, 6, 8-9 above is applicable.

Regarding Claim 29,
Huang teaches that the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach that the message is in a NAN Data Path Response frame.

Liu teaches:
wherein the message is in a NAN Data Path Response frame, and the information regarding time slots is to be carried in a NAN Availability Entry field of the NAN Data Path Response frame [Liu: 0190; after the datapath has been established, the distributed algorithm may allow the device pair to continue to negotiate and update the datapath channel/time allocation as channel conditions change; in some embodiments, datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; 0189; the NAN device may use NAN datapath setup frames or negotiation frames as described above; thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information; 0130; the second SDF may include one or more attributes to setup the session, including attributes indicating the publishing NAN device's further availability (FA) and preferred further availability for potential data paths; the attributes may include SD[FSE], FA, NW_Req, preferredFA, and capabilities, among other attributes; 0152; a service discovery frame (SDF) as described above, which may include one or more of: a negotiation window request (NW_Req); a further availability attribute that indicates further availability (FA) slots/windows (possibly including NW) of the NAN device; and potential further available channel and/or time for subsequent communications]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claim 31 (Previously Presented),
Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].

However, Huang does not teach Capability attribute.

Liu teaches:
wherein the request is to be indicated by information carried in one or more bits in an attribute or field of the NAN Data Path Request frame [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining the NAN datapath session; thus, the second SDF may include SD[FSR], FA, NW_Req, preferredFA, and capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; the DUF may include, among other information, capabilities and/or operation parameter changes]

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang and Liu in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159].

Regarding Claims 37-39, which recite an apparatus having the same claim limitations as those in claims 1-2 and 4 above, the same rationale of rejection as presented in claims 1-2 and 4 above is applicable.

Claims 5, 7, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Liu-Lambert in view of Yong (US 2016/0353233).

Regarding Claim 5,
In Huang-Liu-Lambert combination, Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].  Lambert teaches that a NAN device capable of providing one or more services transmits publish messages to make selected information about capabilities and services available to other NAN devices [Lambert: Col. 4 / line 67; Col. 5 / lines 1-3].

However, in Huang-Liu-Lambert combination, Huang and Lambert do not teach Capability attribute.

Liu teaches:
wherein: the request is to be indicated by information carried in one or more bits in an attribute or field of the NAN Data Path Request frame [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining the NAN datapath session; thus, the second SDF may include SD[FSR], FA, NW_Req, preferredFA, and capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; the DUF may include, among other information, capabilities and/or operation parameter changes]; and 

However, in Huang-Liu-Lambert combination, Liu does not teach “reserved bit 3” in a Capabilities field.

Yong teaches:
the one or more bits include reserved bit 3 in a Capabilities field in a Device Capability Attribute of the NAN Data Path Request frame [Yong: 0097; 0098; the SDS flag field may include bits for indicating seeker/provider status (e.g., bit 0), indicating scanning enablement/disablement (e.g., bit 1), indicating additional data in GATT (e.g., bit 2), indicating an alternate transport state (ON/OFF) (e.g., bit 3), indicating an availability of an alternate transport for connection (e.g., bit 3), and indicating whether an alternative transport connection is available/unavailable (e.g., bit 4); note that Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be ON and Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be available for connection]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, Lambert, and Yong in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159], to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41], and to support active subscribe use cases and conserve power [Yong: 0101; 0198].

Regarding Claim 7,
In Huang-Liu-Lambert combination, Huang teaches that to reduce power consumption, the controller 515 may change operation of the device to a non-sync mode of the NAN protocol when it is participating in the cluster [Huang: 0021].  Lambert teaches that a NAN device capable of providing one or more services transmits publish messages to make selected information about capabilities and services available to other NAN devices [Lambert: Col. 4 / line 67; Col. 5 / lines 1-3]

However, in Huang-Liu-Lambert combination, Huang and Lambert do not teach Capability attribute.

Liu teaches:
wherein the information regarding the one or more system configuration parameters is carried in one of: … Capabilities field of a Capability attribute of the PD NAN Device or a Remaining Energy Level field [Liu: 0121; the first SDF may include SD (Service Descriptor)[FSE (Fast Session Enable parameters)], FA (further availability), preferredFA (preferred further availability), and/or capabilities attributes, among other attributes; 0124; during subsequent DWs, send a second SDF (e.g., message 930) to a publishing NAN device, or publisher, (e.g., NAN device 902) which may include one or more attributes that may include fields describing or defining the NAN datapath session; thus, the second SDF may include SD[FSR], FA, NW_Req, preferredFA, and capabilities attributes, among other attributes; 0192; a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability; the DUF may include, among other information, capabilities and/or operation parameter changes]. 

However, in Huang-Liu-Lambert combination, Liu does not teach reserved bits 4-7.

Yong teaches:
wherein the information regarding the one or more system configuration parameters is carried in one of: reserved bits 4-7 in a Capabilities field of a Capability attribute of the PD NAN Device or a Remaining Energy Level field [Yong: 0097; 0098; the SDS flag field may include bits for indicating seeker/provider status (e.g., bit 0), indicating scanning enablement/disablement (e.g., bit 1), indicating additional data in GATT (e.g., bit 2), indicating an alternate transport state (ON/OFF) (e.g., bit 3), indicating an availability of an alternate transport for connection (e.g., bit 3), and indicating whether an alternative transport connection is available/unavailable (e.g., bit 4); note that Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be ON and Wi-Fi as an alternate transport may have several interfaces (e.g., NAN, Wi-Fi Direct, and Infrastructure) which may or may not be available for connection].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Huang, Liu, Yong in order to facilitate power efficient and low-latency MP2MP communications [Liu: 0159], to conserve and reduce contention in discovery slots [Lambert: Col. 1 / lines 40-41], and to support active subscribe use cases and conserve power [Yong: 0101; 0198].

Regarding Claims 32 and 34, which recite the same claim limitations as those in claims 5 and 7 above, the same rationale of rejection as presented above for claims 5 and 7 is applicable.

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.

I.	Applicant argues on page 9 of the Remarks section that dependent claim 38, besides independent claims 37 and 39 should also be interpreted under Sec. 112(f).
Examiner’s Response:
Claim dependency is not a factor when deciding to construe a limitation in a claim to be interpreted under Sec. 112 (f).  Rather, the threshold question is whether a claim invokes “means plus function” limitation.  Claim 38 does not invoke “means plus function” limitations; therefore, it has not been interpreted under Sec. 112 (f).

II.	Applicant argues regarding claim 1 on pages 11-15 of the Remarks section that Huang-Liu-Lambert combination does not teach (a) a management frame sent by a non-power-constrained NAN device to a power-constrained NAN device, where the management frame is based on a determination that the power-constrained NAN device is power constrained, or (b) the management frame itself including an indication that the power-constrained NAN device is to change its state to a non-Sync-frame state.  No frame in Lambert, much less management frames, are specifically based on the recipient of that frame being a PD NAN Device.  In Lambert, there is further no description of a NAN sync beacons to be received by a low-power device, which would include an indication for the low power device to change to a non-Sync frame state.
Examiner’s Response:
Lambert teaches about a first wireless device, which comprises a transmit module configured to transmit information about service in one or more discovery windows in the subset [Lambert: Col. 1 / lines 65-67; Col. 2 / line 1].  The receive module 220 receives timing and synchronization signals such as NAN sync beacons transmitted by other NAN devices 102 in the NAN cluster 100.  The timing module 250 determines a timing of the plurality of discovery windows in the NAN cluster 100 from the timing and synchronization signals received by the receive module 220 [Lambert: Col. 9 / lines 12-17; see also, Col. 10 /lines 51-54].  In another instance, this transmit module may transmit the subscribe message and/or the publish message (i.e. information about service) as a unicast communication directed to a particular NAN device 102 in the NAN cluster 100 or as a multicast communication directed to all the NAN devices 102 in the NAN cluster 100 [Lambert: Col. 10 / lines 41-45].  A NAN device may use (transmit) a publish message in response to receiving a subscribe message and also in an unsolicited manner (i.e., not in response to a subscribe message).  Each NAN service discovery frame may contain zero (0) or more publish messages and zero (0) or more subscribe messages.  A NAN device may also indicate in the NAN service discovery frames that the NAN device will be available during intervals between discovery windows for further service discovery or post NAN discovery operations (follow-up operations) [Lambert: Col. 7 / lines 2-11; see also, Col. 10 / lines 51-54].  NAN devices, through these NAN synch beacons or discovery frames, get to know one another’s availabilities (e.g. wake ups).
Lambert points out that devices can be classified based on their power savings requirements and/or services; and devices of different classes (i.e. having different power usage/power savings requirements) can skip a different number of discovery windows [Lambert: Col. 8 / lines 8-12].  For example, a high-power device with the lowest power saving requirement may wake up at every discovery window while a low-power device (e.g. low power sensors) with the highest power saving requirement may wake up at every 64th or 128th discovery window, [Lambert: Col. 8 / lines 16-20; Col. 7 /lines 64-67].  Thus, knowing availabilities (i.e. wake ups) means knowing power savings requirement for these devices, thus also knowing the resulting classification for these devices.  
Now for teaching the claim limitation at issue, this high-power device with lowest power saving requirement in Lambert has been mapped to “non-power-constrained NAN device” because this device can transmit information about service (e.g. subscribe, publish, etc.) at every discovery window.  On the other hand, this low-power device with the highest power saving requirement in Lambert has been mapped to “power-constrained NAN device” because of infrequent wake-ups (e.g. every 64th or 128th discovery window).  It is in this context that Lambert describes that the schedule for NAN devices to discover a service in the cluster prior to association is based on a power saving requirement of the NAN devices [Lambert: Col. 9 / lines 24-30; see also, Col. 10 / lines 54-61, 64-67; Col. 11 / lines 1-9].  Now, when one NAN device in Lambert transmits subscribe or publish message directed to a particular NAN device in the NAN cluster, this message (mapped to management frame) is sent knowing the power saving requirement of that particular NAN device (i.e. recipient device). Thus, Lambert reads on the limitation “a management frame sent by a non-power-constrained NAN device to a power-constrained NAN device, where the management frame is based on a determination that the power-constrained NAN device is power constrained.
	Liu and not Lambert has been cited to teach “an indication for the low power device to change to a non-Sync frame state.”  Liu describes that if synchronization provided by the NAN cluster is not sufficient to create or maintain a datapath, the NAN devices involved in the datapath may start to synchronize with each other (e.g., one device with shorter hopcount or higher master rank may become the other device's synchronization master).  A NAN device may occasionally transmit NAN beacons to help its peer devices to identify the clock difference if: the NAN device is in non-master non-sync role [Liu: 0174; see also, 0179].  During this process of synchronization, NAN devices exchange NAN beacons and as a result assume master and non-master roles.  Identifying clock difference via NAN beacons is one of things that a NAN device that has assumed non-master non-sync role does.  Thus, the exchange of NAN beacons during synchronization process leading to master and non-master roles for NAN devices reads on the limitation “an indication for the low power device to change to a non-Sync frame state.”      
	In conclusion, in Huang-Liu-Lambert combination, Lambert teaches (a) a management frame sent by a non-power-constrained NAN device to a power-constrained NAN device, where the management frame is based on a determination that the power-constrained NAN device is power constrained; and Liu teaches (b) the management frame itself including an indication that the power-constrained NAN device is to change its state to a non-Sync-frame state.

III.	Applicant argues regarding claims 4, 30, and 39 on page 15 of the Remarks section that cited references do not teach that the PD NAN Device may send a request including an indication to the non-PD NAN Device that the PD NAN Device is in fact a PD NAN Device.
Examiner’s Response:
For purposes of brevity, please see the response to Argument II above, where Lambert describes how NAN devices as publisher or subscriber, through these discovery frames, get to know one another’s availabilities (e.g. wake ups).  Thus, knowing availabilities (i.e. wake ups) means knowing power savings requirement for these devices.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468